 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                                     -X
 UNITED STATES OF AMERICA,
                                                                                     MEMORANDUM & ORDER
                   -against-
                                                                                       18-CR-204-1(NGG)(VMS)
 KEITHRANIERE,

                                     Defendant.
                                                                    -X
 NICHOLAS G. GARAUFIS,United States District Judge.

          Defendant Keith Raniere moves to suppress images(the "Images") seized from a hard

 drive, which are allegedly child pomography, arguing that the Images feU outside the scope of

 the Government's search warrant. (Raniere Second Mot. to Suppress("Mot.")(Dkt. 574).) For

the following reasons, the court DENIES Raniere's motion.

I.        BACKGROUND!

          On March 26,2018, Raniere was arrested. (See Mar.26,2018 ECF Entry.) That same

 day. Magistrate Judge Daniel J. Stewart ofthe Northem District ofNew York signed a search

 and seizure warrant(the "8 Hale Warrant") permitting agents to search a house at 8 Hale Drive,

 Halfinoon, New York 12065("8 Hale Drive"), including any locked and closed containers and

 closed items at that location. (8 Hale Warrant(Dkt. 594-1) at 1.) The warrant also authorized

the seizure of certain items that are "evidence, fruits and instrumentalities" of certain offenses—

sex trafficking, forced labor, extortion, and racketeering (collectively, the "Subject Offenses")—

involving Keith Raniere that occurred in or after January 1, 2015. (Id at 5.) The items listed in

the warrant included:"Computers or storage media used as a means to commit or facilitate the

commission ofthe Subject Offenses (including to store 'collateral,' as described in the



'The court presumes familiarity with the record in this case and only discusses the aspects ofthe case relevant to the
instant motion.


                                                          1
[Government's] affidavit^." (Id.) The affidavit described explicit photographs and videos firom

DOS "slaves" as collateral(Lever Aff.            21-22, 47), and notes that the collateral was given to

Raniere(id K 47)and would likely be found at 8 Hale Drive(id                   50, 51). Additionally, the

Government's complaint against Raniere—^which was attached to Lever's affidavit—alleged that

Raniere collected similar nude photographs ofDOS slaves in connection with sex-trafficking and

forced-labor crimes. (Compl.(Dkt. 594-1 at ECF p. 41)^ 48).

         The next day,the Government searched 8 Hale Drive(Gov't Mem. in Opp'n to Mot. to

Supp.("Opp'n")at 3)and seized a hard drive (the "Device"), among other items(id at 2). The

Government produced the Device to Raniere and his co-defendants on October 5, 2018. (Gov't

Oct. 5, 2018 Letter(Dkt. 593^2); Raniere Mem.in Supp. of Mot. to Supp.("Raniere Mem.")

(Dkt. 580)at 3.)

         On February 21,2019,^ while searching the Device pursuant to the 8 Hale Warrant, FBI

agents found the Images,          two digital images ofa nude female whom the agents believed to

be under the age of eighteen. (Second Lever Aff.              11-12.) The agents recognized this female

as a DOS slave who they believed had sex with Raniere when she was fifteen. (Id fll 9-11.)

The Images' metadata indicate that they were taken on or before November 2,2005—a date on

which the DOS slave in question was fifteen years old—^and that they were taken on a camera

seized firom 8 Hale."^ (Id UK 12-14.) The Images were also in a folder dated November 2,2005.

041113.)




^ The affidavit was submitted with the Government's application for the search warrant. (Mar. 26,2018 Aff. of
Michael Lever(Dkt. 594-1 at p. 10)("First Lever Aff.").)
^ In Michael Lever's affidavit, he states that this took place on February 21, 2018. (Feb.21, 2019 Aff. of Michael
Lever(Dkt. 594-2 at p. 2)("Second Lever Aff.")111-) That appears to be a typographical error; Lever meant to say
2019,not 2018.
^ This same camera was used to take many pictures ofRaniere and his other alleged sexual partners. (Second Lever
Aff. 114.)

                                                        2
       Also on February 21,2019,the Government informed Raniere and his co-defendants that

it had found "at least one image of child pornography" on the Device. (Gov't Feb. 21, 2019

Letter(Dkt. 362).) Raniere's counsel deleted all copies ofthe Device and returned it to the

Government,in compliance with the Government's request. (Raniere Mem. at 3.) The next day.

Magistrate Judge Peggy Kuo authorized a warrant to search the Device for additional evidence of

child pornography and sexual exploitation of children. (Feb. 22, 2019 Warrant(Dkt. 594-2).)

The Government provided the remaining defendants with a new copy ofthe Device on March

21,2019, and then—after Raniere's counsel pointed out that the Images were still on this new

copy ofthe Device—a sanitized copy on April 6, 2019. (Raniere Mem. at 4.)

       In a March 29,2019 brief opposing Raniere's motion to dismiss the indictment, the

Government gave the following description ofthe Images:

              The sexually explicit photographs of Jane Doe 2 were found on a
              hard drive seized from 8 Hale Drive,in a folder titled "BACKUPS,"
              in a subfolder titled "Studies," which in turn contained 12
              subfolders, each of which contained numerous sexually explicit
              photographs of other members and associates ofthe Enterprise with
              whom Raniere had sexual relationships, including Raniere's
              codefendants Lauren Salzman ^d Kathy Russell. The photographs
              in each ofthe 12 subfolders were taken contemporaneously with the
              photographs ofJane Doe 2, and the women in all ofthe photographs
              - including Jane Doe 2 - were photographed in many of the same
              poses.


(Gov't Mem.in Opp'n to Mots,to Dismiss(Dkt. 485) at 12.) According to Raniere, it is clear

from the face of each ofthe 12 subfolders that they contain photographs taken in 2005. (Raniere

Mem. at 4.) As ofthe filing ofthe instant motion, Raniere had not received FBI reports from the

Government detailing the search ofthe Device that led to FBI agents discovering the

pomography. Qd.!

       Raniere filed this motion on April 22, 2019. (Mot.) He claims to have a Fourth

Amendment interest in 8 Hale Drive because it was his study, he renovated it, he stored books
and computers there, and he engaged in sexual activity there.^ (Raniere Mem. at 5-6.) He argues

that, in reviewing pomographic photographs from 2005,the Government exceeded the scope of

the 8 Hale Warrant, which only permitted the Government to search "evidence,fruits and

instrumentalities" ofthe Subject Offenses(none of which are child pornography)"occurring in

or after January 1, 2015." (Id at 7-9.) As Raniere says,"[t]he warrant has a clear time

limitation." (Id at 8.) The Government opposes Raniere's motion, positing that(1)it is

untimely,(2)the Images are within the scope ofthe 8 Hale Warrant, and(3)even ifthey were

not, the Images fall within the "plain view exception" to the Fourth Amendment's warrant

requirement. (Opp'n at 3-7.)

n.      DISCUSSION


        A.       Whether Raniere's Motion is Timely

        The Government contends that Raniere's motion is untimely to the extent that he

challenges the 8 Hale Warrant as facially overbroad. (Id at 1, 3-4.) But the Government

concedes that Raniere's motion is timely to the extent that he challenges the execution ofthe 8

Hale Warrant with respect to the Images. (Id at 2.) That is clearly what Raniere is doing.

(Mem. at 7-9; Raniere Reply in Supp. of Mot. to Supp.("Reply")(Dkt. 605)at 1.) He did not

receive notice that the Government had found the Images on the Device until February 21,2019

(Gov't Feb. 21,2019 Letter)—six weeks after the court's January 9,2019 deadline for motions

to suppress (Jan. 7,2019 Order). His motion is timely.




^ The Government does not dispute that Raniere has a Fourth Amendment interest in 8 Hale Drive.

                                                       4
        B.      Whether the Images are Within the Scope of the 8 Hale Warrant

                1.       Legal Standard

       "Like ail activities goveraed by the Fourth Amendment,the execution of a search warrant

must be reasonable." LFnited States v. Lustvik. 57 F. Supp. 3d 213,230(S.D.N.Y. 2014)(citing

United States v. Ramirez. 523 U.S. 65, 71 (1998)). Accordingly,"[a] search must be confined to

the terms and limitations ofthe warrant authorizing it" and "must be 'conducted in a manner that

minimi7.es unwarranted intrusions upon privacy.'" United States v. Matias. 836 F.2d 744,747

(2d Cir. 1988)(citing Andresen v. Maryland. 427 U.S. 463,482 n.l 1 (1976)). Items outside the

scope of a valid warrant must be suppressed unless they fall within an exception to the Fourth

Amendment's warrant requirement. Lustvik. 57 F. Supp. 3d at 230 (citing, inter alia. Matias.

836F.2dat747).

               2.        Application

        Raniere contends that, before opening the Images,the FBI agents knew they were from

2005 and were outside the scope ofthe 8 Hale Warrant,"which was limited to a very specific

time period, namely after 2015." (Reply at 1-2.) Therefore, Raniere argues, the Government's

execution ofthe 8 Hale Warrant violated the Fourth Amendment. (Mem. at 7-9; Reply at 1-2.)

Raniere is wrong because he misreads the 8 Hale Warrant. The warrant permitted the

Government to review materials created before 2015,so long as the materials were evidence,

finits, or instrumentalities of Subject Offenses involving Raniere that occurred in 2015 or later.

(8 Hale Warrant at 5.)

        Although the Images were created in 2005,they are within the scope ofthe 8 Hale

Warrant because they are evidence of multiple Subject Offenses involving Raniere that occurred

in 2015 or later. First, racketeering is a Subject Offense (id.), and the Images are the basis for
three predicate acts of an alleged racketeering pattern that lasted through March 2018(Second

Superseding Indictment(Dkt. 430)        17,21-23). Second, the female in the Images allegedly

became a DOS slave and the Images share similarities with the collateral provided by other DOS

slaves(Opp'n at 5), so the Images may be relevant to Raniere's motive,intent, or modus

operandi in forming DOS. Thus,the Images are "evidence regarding the formation and structure

ofDOS," which makes them evidence of Subject Offenses(sex trafficking, forced labor, and

extortion) occurring in 2015 or later. (8 Hale Warrant at 5.)

        Even ifthe Images were outside the scope ofthe 8 Hale Warrant—e.g.. they were not

evidence,fruits, or instrumentalities of Subject Offenses involving Raniere that occurred in 2015

or later—^the court would not suppress them because they fall within the plain view exception to

the Fourth Amendment's warrant requirement.

        C.     Whether the Images Fall Within the Plain View Exception

               1.      Legal Standard

       "The plain view exception authorizes seizure ofillegal or evidentiary items visible to a

police officer whose access to the object has some prior Fourth Amendmentjustification and

who has probable cause to suspect that the item is connected with criminal activity." United

States V. Gamble. 388 F.3d 74,76(2d Cir. 2004)(citation and quotation marks omitted).

"Probable cause exists to believe that a certain item is evidence of a crime 'ifthe facts available

to the officer would warrant a man ofreasonable caution in the belief that certain items may be

useful as evidence of a crime.'" Lustvik. 57 F. Supp. 3d at 231 (alteration adopted)(quoting,

inter alia. Texas v. Brown,460 U.S. 730, 742(1983)(plurality opinion)). "The beliefthat an
                                                                         /




item in plain view is evidence of a crime need not'be correct or more likely true than false. A
practical, nontechnical probability that incriniinating evidence is involved is all that is required.'"

Id.(quoting Brown,460 U.S. at 742).

       Furthermore,"[i]n searches for papers, it is certain that some innocuous documents will

be examined, at least cursorily, in order to determine whether they are, in fact, among those

papers authorized to be seized." Andresen v. Marvland. 427 U.S. 463,482 n.l 1 (1976). "Courts

have applied this principle in analyzing the method used by the police in searching computers

and have afforded them leeway in searching computers for incriminating evidence within the

scope of materials specified in the warrant." United States v. Graziano. 558 F. Supp. 2d 304,

317(E.D.N.Y.2008)(citations omitted);^United States v. Fumo. No. 06-319, 2007 WL

3232112, at *6(E.D. Pa. Oct. 30, 2007)("Regardless ofthe search protocols or kejrwords used

by the government,the government may open and briefly examine each computer file to

determine whether it is within the description recited in the warrant.").

               2.      Application

       The Government contends that "it was plain to agents cursorily reviewing the contents of

the hard drive that the images were evidence, jfruits and instrumentalities ofa host ofcrimes,

includmg those identified in the warrant, as well as [sexual exploitation of children and child

pornography]." (Opp'n at 6.) Raniere retorts that the agents should never have opened the

images in the first place because "[a]s soon as the agents saw the folders dated 2005,they were

outside ofthe time-period permitted by the warrant and they had a duty, imposed by the

constitution, to stop searching." (Reply at 2.)

       As explained above, materials created in 2005 may be evidence, fiuits, or

instrumentalities of crimes that occurred in 2015 or later. FBI agents were not required to stop

reviewing a folder once they saw that it was dated 2005. The agents were permitted to "engage
in a cursory review offiles [in the folder dated 2005], by opening them,to determine whether

they contained evidence ...that was within the scope ofthe warrant." Graziano. 558 F. Supp. at

317;^ Fumo.2007 WL 3232112, at *6("[T]he government may open and briefly examine

each computer file to determine whether it is within the description recited in the warrant.").

       Once the agents opened the two Images,they recognized the depicted nude female as a

DOS slave who they believed Raniere had sex with when she was fifteen. (Second Lever Aff. HH

9-11.) Given what the agents knew at the time they opened the Images,"a person of'reasonable

caution' would have believed [the Images] constituted evidence ofa crime"—specifically, sexual

exploitation of children in violation of 18 U.S.C. § 2251(a)and possession ofchild pomography

in violation of 18 U.S.C. § 2252(a)(4)(b). S^ Lustvik. 57 F. Supp. 3d at 233(quoting, inter alia.

Brown,460 U.S. at 742). Therefore, the Images fall within the plain view exception,

in.    CONCLUSION

       For the foregoing reasons, Keith Raniere's(Dkt. 574) motion to suppress the Images is

DENIED.




       SO ORDERED

                                                                       s/Nicholas G. Garaufis
Dated: Brooklyn,New York                                             NICHOLAS G. GARAUFIS'
       May 3_,2019                                                   United States District Judge
